Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Emission Reduction Purchase Agreement Page 1 of 16 Exhibit 10.14 EMISSION REDUCTION PURCHASE AGREEMENT(ERPA) [Chinese translation](ERPA) HCIC Project-Using Waste Heat from Gangue Brickkiln to Generate Power (WHR) [Chinese translation] Between (the "Purchaser") /[Chinese translation] ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP) 740 St Maurice suite 102 Montreal, Qc H3C1L5 Canada Tel: 5148763907 Fax: 5148764080 Email: trivutruong2004@yahoo.ca President-CEO: Dr. Tri Vu Truong (the " Seller"), henceforth PROJECT PROPONENT [Chinese translation] Owner: Hebi Coal Industry (Group) CO., Ltd . (HCIC)/ [Chinese translation] Address: No. 22, HeMei Street, Hebi City, Henan Province, China. Zip:458000 [Chinese translation] 0392-2913321, 13903922611 [Chinese translation] [Chinese translation]/General Director: LI,Yongxin HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese translation] Emission Reduction Purchase Agreement Page 2 of 16 Interpretation and Definitions/ [Chinese translation] In this Agreement, unless otherwise required by the context, all capitalized terms shall have the meaning set forth in the definitions below. [Chinese translation] Agreement/ [Chinese translation] Means this Emission Reduction Purchase Agreement(ERPA). [Chinese translation] Annex B Countries/ [Chinese translation] Means the countries listed in Annex B to the Kyoto Protocol having committed themselves to reduce or limit their GHG emissions. [Chinese translation] Annex I Countries [Chinese translation] Means the parties to the UNFCCC listed in Annex I thereto (Annex I consists of industrial countries and countries in transition). [Chinese translation] Baseline/ [Chinese translation] Means the scenario that reasonably represents the anthropogenic emissions of GHG that would occur in the Host Country in the absence of the Project, determined in accordance with the Kyoto Rules. [Chinese translation] Business Day/ [Chinese translation] Means a day on which banks are open for general business in China./ [Chinese translation] Carbon Dioxide Equivalent [Chinese translation] Means a metric measure used to compare the emissions of various GHG based upon their global warming potential. [Chinese translation] Certification/ [Chinese translation] Means the written confirmation by an Operational Entity of an Emission Reduction resulting from a CDM project and having passed the Verification procedure according to the Kyoto Rules. /[Chinese translation] Certified Emission Reduction (CER) [Chinese translation] Means a unit of Emission Reduction issued pursuant to Article 12 of the Kyoto Protocol and the requirements of the Kyoto Rules (including Certification), equal to one metric ton of Carbon Dioxide Equivalent resulting from a CDM project. [Chinese translation] HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese translation] Emission Reduction Purchase Agreement Page 3 of 16 Clean Development Mechanism (CDM) [Chinese translation] Means the flexible mechanism established by Article 12 of the Kyoto Protocol providing for Annex I Countries to implement projects that reduce emissions in non-Annex I Countries in return for CERs and assist the non-Annex I Countries in achieving sustainable development and contributing to the ultimate objective of the UNFCCC. [Chinese translation] Crediting Period [Chinese translation] If Kyoto Protocol ceases to have effect or is terminated before the expiration of any crediting period, the purchasing agreement will remain valid for purchasing obligations prior to this termination date, however purchasing obligations beyond this termination date will automatically cease. [Chinese translation] Emission Reduction / [Chinese translation] Means reduction in emission of GHG achieved, calculated in accordance with the Kyoto Rules. [Chinese translation] Executive Board [Chinese translation] Means the international authority elected by the representatives of the parties to the Kyoto Protocol responsible for monitoring the CDM process. [Chinese translation] First Commitment Period/ [Chinese translation] Means July 20, 2008 until December 31, 2012. [Chinese translation] Force Majeure [Chinese translation] Means any circumstance or condition beyond the control of either party to this Agreement affecting the performance of its obligations under this Agreement including in particular wars, insurrection, natural disaster or equivalent circumstances. [Chinese translation] Greenhouse Gases (GHG) [Chinese translation] Means the six gases listed in Annex A to the Kyoto Protocol. [Chinese translation] Host Country/ [Chinese translation] China/[Chinese translation] Kyoto Protocol [Chinese translation] Means the protocol to the UNFCCC adopted at the third conference of the parties to the UNFCCC in Kyoto, Japan, on December 11, 1997. [Chinese translation] HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese translation] Emission Reduction Purchase Agreement Page 4 of 16 Kyoto Rules [Chinese translation] Means the UNFCCC, Kyoto Protocol, the Bonn agreement, the Marrakech Accords, any relevant decisions, guidelines, modalities and procedures made pursuant to them and/or any succeeding international agreements as amended and/or supplemented from time to time and which include those rules specifically required to be met for the issuing and transfer of CERs. /UNFCCC [Chinese translation] Letter of Approval (LOA) [Chinese translation] Means a binding approval of the Project by the DNA of the Host Country together with an approval of the transfer of CERs. [Chinese translation] Monitoring Report [Chinese translation] Means an annual report to be provided by Owner setting out the total number of Emission Reductions generated by the Project during the previous year according to the Kyoto Rules, international Monitoring rules and the PDD. [Chinese translation] Monitoring/ [Chinese translation] Means the collection and record of data allowing the assessment of reductions in GHG emissions resulting from the Project conducted in accordance with the Kyoto Rules. [Chinese translation] Designated Operational Entity(DOE) [Chinese translation] Means an independent entity accredited by the Executive Board being the executive body for CDM and inter alias responsible for determining whether a project and the resulting Emission Reductions meet the requirements of Article 12 of the Kyoto Protocol. [Chinese translation] Project Design Document (PDD) [Chinese translation] Means a detailed description of the Project to be submitted for Validation attached here in Annex []. The Purchaser will be responsible for providing PDD development for Registration of the Project. [Chinese translation] Project / [Chinese translation] Means the proposed CDM project described in the PDD and other documents describing the implementation and economics of the Project attached in Annex [] [Chinese translation] HCIC Power Generation Pro. Using Waste Heat from Gangue Brickkiln (WHR) [Chinese translation] Emission Reduction Purchase Agreement Page 5 of 16 Registration [Chinese translation] Means the official registration of a CDM project by the Executive Board according to the Kyoto Rules. [Chinese translation] UNFCCC Means the United Nations Framework Convention on Climate Change adopted in New York on May 9, 1992. [Chinese translation] Unit Price / [Chinese translation] Means the price payable by Purchaser to Project Proponent per Certified Emission Reduction (CER) unit: [Chinese translation] The purchase unit price paid by EcoloCap Solutions Canada Inc to Chinese Project Proponent for the CER is fixed at (9.5)Euro for the year 2009 to 2012; both parties will renegotiate the ERPA for the extension period (2013 - 2026). /[Chinese translation] The amount paid to the Chinese Project Proponent for the total certified CER generated from this project is fixed at (80)% of the total value of CER at this above mentioned purchase price ((9.5)Euro) Total revenues is defined as the amount of: (9.5)Euro x total CER. Ecolocap Solutions Canada Inc. will get (20)% of the total revenues. /[Chinese translation] TERM:/ [Chinese translation] Ecolocap Solutions inc will purchase certified CER generated by this project for the year 2009 to 2012 with options of extension for another two period of 7 years, the period 2013
